McMurray, Presiding Judge.
The Supreme Court of Georgia having reversed the judgment of this Court in Mitchell v. State, 225 Ga. App. 520 (484 SE2d 271), this Court’s judgment is hereby vacated and the judgment of the Supreme *91Court of Georgia in Mitchell v. State, 268 Ga. 592 (492 SE2d 204) is made the judgment of this Court.
Decided January 7, 1998.
Timothy T. Herring, for appellant.
Tommy K. Floyd, District Attorney, Mark S. Daniel, Assistant District Attorney, for appellee.

Judgment reversed.


Johnson and Ruffin, JJ, concur.